               Case 1:19-cv-03331-LGS Document 9 Filed 04/16/19 Page 1 of 1


      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                       Plaintiff,
        FENIX SECURITIES, LLC
                                                                      Case No. 19-CV-03331
                               -v-
                                                                           Rule 7.1 Statement
       AXOS CLEARING LLC (formerly known as
       COR CLEARING LLC)
                                                      Defendant.




                     Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      AXOS CLEARING LLC                                    (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.




      AXOS CLEARING LLC's indirect ultimate corporate parent is AXOS FINANCIAL, INC., a publicly
      traded entity.




              April 16, 2019
     Date:



                                                            Attorney Bar Code:   JP 3 I brJ

Fonn Rule7_!.pdf SDNY Web I 0/2007
